DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/1/2022 have been fully considered but they are not persuasive.
With respect to claim 1 Applicant summarizes Han as only down sampling or scaling versions of the entire image and then concluded based off this summary that Han does then not anticipate the claims as these down sampled images are not “a part of the entire raw image”.
However, the Examiner respectfully disagrees.  Throughout Han discusses the down scaled images, small row images (paragraph 75) and image areas (paragraph 99) as being sent to the external processor (paragraph 105).  These “image areas” are seen in Fig. 7B and paragraphs 107 and are not merely down sampled entire images, but instead identified portions of the images.  Thus, the Examiner find Applicant’s arguments unpersuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9-11, 15 and 17 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. Patent Application Publication 2019/0268536 A1 to Han et al.
With respect to claim 1 Han discloses, in Fig. 1-13, an image processing apparatus (101) (paragraph 61) comprising: an obtaining circuit that obtains image data (paragraph 46); a transmission circuit that transmits the image data to an external apparatus (paragraph 49); an image processing circuit that applies first image processing to the image data (paragraph 61); a reception circuit that receives a result of second image processing applied in the external apparatus to a part of the image data corresponding to a partial area of an entire image represented by the image data, prior to receiving a result of the second image processing applied in the external apparatus to the entirety of the image data corresponding to the entire image (paragraph 75, 77 and 104-105; where small raws may be sent first for processing and would thus return first or portions of the whole image may be sent back as they are finished, thus partial area of the entire image are received prior to receiving a result of the second image processing (i.e. the complete processed entire image)); and a display control circuit that controls display in a display apparatus, wherein the display control circuit, when causing the display apparatus to display the image data that has been transmitted to the external apparatus (paragraph 95), causes the display apparatus to display the image data along with an indicator indicating a status of the second image processing being applied to the image data in the external apparatus (paragraph 106-107; where as the portions are completed with the second processing they are displayed as a composite with the first processing, this change is a visual indication of the status of the second 
With respect to claim 5 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 1, further comprising a determination circuit that determines the partial area (paragraph 146; the processor may determine the small raw image data).
With respect to claim 6 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 1, wherein the transmission circuit transmits the entirety of the image data and information for determining the partial area to the external apparatus, and does not separately transmit the part of the image data to the external apparatus (paragraph 75; where they can also be sent together).
With respect to claim 7 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 1, wherein the indicator also indicates a perimeter of the partial area (paragraph 106-107).
With respect to claim 9 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 1, wherein the indicator represents the status of the second image processing by brightness of the partial area and brightness of other areas of the displayed image (Fig. 7B).
With respect to claim 10 Han 
With respect to claim 11 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 10, wherein the second image processing results in higher image quality than the first image processing (paragraph 68).
Claims 15 is rejected for similar reasons as claim 1 as it is a corresponding method claim to that of apparatus claim 1.
Claims 17 is rejected for similar reasons as claim 1 as it is a corresponding program claim to that of apparatus claim 1 and Han discloses the use of a control program in paragraph 171.
Allowable Subject Matter
Claims 3, 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 19-21 are allowable for similar reasons as claims 8, 12 and 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

March 7, 2022